DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 05/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9 and 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Engel et al. (US 2001/0048254).
	Regarding claim 10, Engel et al. discloses:
An external rotor (14) motor (title, Fig 2) comprising: 
a stator (100, Fig 2) and a rotor (14) which surrounds the stator, 
wherein the rotor (14) is mounted such that it can rotate about a rotation axis (78) relative to the stator, 
wherein the mechanical forces which are transmitted by the rotatable mounting of the rotor (14 via bearings 74,76) are at least partially absorbed by the stator (100), 
wherein the stator (100) has a coil winding (12) for generating a magnetic field, 
wherein the coil winding (12) is at least partially surrounded by a casting compound (110, para 26), and 
the mechanical forces which are transmitted by the mounting of the rotor (14) and absorbed by the stator (100) are at least partially introduced into the stator (100) via the casting compound (since as the rotor 14 and shaft 78 rotates and the compound 110is in direct contact with bearings 74,76, bearing support tube 72,and coils 12), and
wherein a first bearing and/or a second bearing (76) are/is at least partially arranged at a greater distance from the rotation axis (78) than a distance from a first winding head (12) and/or a second winding head (12) to the rotation axis and wherein the winding heads (12) are part of the coil winding.

    PNG
    media_image1.png
    779
    559
    media_image1.png
    Greyscale



Regarding claim 2/10, Engel et al. discloses wherein the mechanical forces which are transmitted by the mounting of the rotor (14) and absorbed by the stator (100) are fully introduced into the stator via the casting compound (110).

Regarding claim 3/10, Engel et al. discloses wherein the electrical machine has a first bearing seat element (bearing housing 72 – top portion by numeral 74), which is arranged between the casting compound (100) and the first bearing (74) for rotatably mounting the rotor (14), for providing a first bearing seat for the first bearing.

Regarding claim 4/3, Engel et al. discloses wherein the electrical machine has a second bearing seat element (the second bearing housing 5), which is arranged between the casting compound (3) and the second bearing (the second bearing 6) for rotatably mounting the rotor (12), for providing a second bearing seat (5) for the second bearing (6).

Regarding claim 5/4, Engel et al.  discloses wherein the first bearing seat element and/or the second bearing seat element are (72) /is configured at least substantially in the form of a half-shell (see Fig 2 above).

Regarding claim 6/4, Engel et al. discloses a device wherein the first bearing seat element (72) and/or the second bearing seat element are made of a metal (para 22). 

Regarding claim 7/10, Engel et al. discloses wherein the electrical machine has a stator core (by 100) which is at least partially surrounded by the casting compound (110), wherein surfaces of the stator core which are outermost with respect to the rotation axis (78) and face the rotor (14) are surrounded by the casting compound (110).

Regarding claim 9/4, Engel et al. discloses wherein the first winding head and/or the second winding head (by numeral 12) are/is arranged at least partially in the region of the first and/or second bearing seat (72) in an axial direction with respect to the rotation axis (78).

Regarding claim 11/6, Engel et al. discloses a device wherein the metal is an aluminum alloy (para 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (US 2001/0048254).
Regarding claim 8/10, Engel et al. do not disclose wherein the first winding head and/or the second winding head (by numeral 12) are at least partially arranged in a region around a rotation axis (78), which region extends away from the rotation axis in the radial direction by over 40% of a distance between the rotation axis and that point of the coil winding which is most remote from the rotation axis.
However a skilled artisan would readily recognize the benefit of making the coil winding have a first winding head and/or a second winding head (by numeral 12) which is at least partially arranged in a region around a rotation axis (78), which region extends away from the rotation axis in the radial direction by over 40% of a distance between the rotation axis and that point of the coil winding which is most remote from the rotation axis, since it would depend on the parameters of available space, cost and desired power and cooling of the apparatus.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Engel et al. wherein the coil winding has a first winding head and/or a second winding head (by numeral 12) which is at least partially arranged in a region around a rotation axis (78), which region extends away from the rotation axis in the radial direction by over 40%, of a distance between the rotation axis and that point of the coil winding which is most remote from the rotation axis.
The motivation to do so would be based on available space, cost and desired power and cooling of the apparatus.

Regarding claim 12/8, Engel et al. do not disclose wherein the region extends away from the rotation axis in the radial direction by over 20% of the distance between the rotation axis and that point of the coil winding which is most remote from the rotation axis.
However a skilled artisan would readily recognize the benefit of making the region extend away from the rotation axis in the radial direction by over 20% of the distance between the rotation axis and that point of the coil winding which is most remote from the rotation axis, since it would depend on the parameters of available space, cost and desired power and cooling of the apparatus.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Engel et al.  wherein the region extends away from the rotation axis in the radial direction by over 20% of the distance between the rotation axis and that point of the coil winding which is most remote from the rotation axis.
The motivation to do so would be based on available space, cost and desired power and cooling of the apparatus.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834